

117 HR 2938 IH: Putting Americans First Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2938IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Perry (for himself, Mr. McCaul, Mr. Burchett, Mr. Wilson of South Carolina, Mr. Steube, Mr. Buck, Ms. Malliotakis, Ms. Salazar, Ms. Tenney, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the termination of United States sanctions against Iran unless and until all United States citizens imprisoned in Iran have been released to the custody of the United States Government.1.Short titleThis Act may be cited as the Putting Americans First Act. 2.Prohibition on termination of United States sanctions against IranNotwithstanding any other provision of law, sanctions imposed by the United States against Iran may not be waived, suspended, reduced, or otherwise terminated unless and until the President certifies to Congress that all United States citizens imprisoned in Iran have been released to the custody of the United States Government.